                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Chong Hun Cook,

      Plaintiff,                                       Case No. 2:18-cv-354

      V.                                               Judge Michael H. Watson

Government of Columbus, Ohio, et a/..                   Magistrate Judge Jolson

      Defendants.

                               OPINION AND ORDER


      Chong Hun Cook ("Plaintiff') files this lawsuit pro se against "Government

of Columbus, Ohio," her former husband, Ron A. Cook ("Mr. Cook"), "Local

Police Station Police & City Police": "Public Prosecutor 'Criminal Division'"; The

Supreme Court of Ohio; "David Fox (Grand Jury obligator)"; "In The Court Pleas

of Franklin County, Ohio 'Juvenile Division'"; "Christina Cook (Children's

Hospital)"; "Court of Common Pleas. Scioto County, Ohio. 'Domestic Relations

Division'"; Franklin County Sheriffs Office Sheriff James A. Karnes; "In The Court

Of Common Please Columbus, Franklyn County, Ohio. 'Juvenile Division'";

George Schumann ("Court of Common Pleas. Scioto County, Ohio. 'Domestic

Relations Division'"); and Nationwide Children's Hospital Compl., ECF No. 1.



^The Court notes that it is especially difficult to discern who the defendants even are in
this case. For example, the Complaint lists the Franklin County Court of Common Pleas
as a defendant twice, and one summons appears to list that entity as a defendant even
though the summons was sent to Gerrity & Burner, Ltd. and Timothy D. Garrity. See
ECF No. 13. Timothy Garrity and the law firm of Gerrity & Burner, Ltd. has filed a
motion to dismiss claims against them, even though neither is listed as a defendant on
Various Defendants move for judgment on the pleadings under Rule 12(c) or to

dismiss under Rule 12(b)(6). ECF Nos. 13, 24, 25. Plaintiff moves for settlement

of her claims. ECF No. 32.

                                     I.      FACTS


        As best the Court can discern, Plaintiff alleges that her former husband,

Mr. Cook, sexually abused their children for years but that Plaintiff was arrested

when she reported the abuse to the police. She alleges that the police failed to

prosecute Mr. Cook and that the Ohio courts failed to grant her judgment In any

cases she brought against him. She further alleges that her daughter, Christina

Cook, was seen by Nationwide Children's Hospital for the abuse but that the

hospital "did not fulfill their legal obligations to file with the police on this rape

case." Compl. T[ 6, ECF No. 1.

                           II.    STANDARD OF REVIEW


        Federal Rule of Civil Procedure 12(c) provides that "[ajfter the pleadings

are closed—but early enough not to delay trial—a party may move for judgment

on the pleadings." Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings

under Rule 12(c) attacks the sufficiency of the pleadings and is reviewed under

the same standard applicable to a motion to dismiss under Rule 12(b)(6).

Ashland Hosp. Corp. v. Serv. Emps. Int'f Union, Dist 1199 WV/KY/OH, 708 F.3d

737, 740 (6th Cir. 2013); Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549


the Court's docket. This Is just one example of the confusion that abounds with this
case.


Case No. 2:18-cv-354                                                          Page 2 of 13
(6th Cir. 2008). A claim survives a motion to dismiss pursuant to Rule 12(b)(6) if

it "contain[s] sufficient factual matter, accepted as true, to 'state a claim to relief

that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2009)). "The plausibility

standard is not akin to a 'probability requirement,' but it asks for more than a

sheer possibility that a defendant has acted unlawfully." Id. (citations omitted). A

complaint's "[f]actual allegations must be enough to raise a right to relief above

the speculative level, on the assumption that all the allegations in the complaint

are true (even ifdoubtful in fact)." Twombly, 550 U.S. at 555 (internal citations

omitted).

       Furthermore, a court must "construe the complaint in the light most

favorable to the plaintiff." Inge v. Rock Fin. Corp., 281 F.3d 613, 619 (6th Cir.

2002). However, a plaintiff must provide "more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do." Twombly,

550 U.S. at 555; see also Iqbal, 556 U.S. at 678 ("Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice."); Ass'n of Cleveland Fire Fighters v. City of Cleveland, Ohio, 502 F.3d

545, 548 (6th Cir. 2007). "[A] naked assertion . . . gets the complaint close to

stating a claim, but without some further factual enhancement it stops short of the

line between possibility and plausibility . .. ." Twombiy, 550 U.S. at 557. Thus,

"something beyond the mere possibility of [relief] must be alleged." Id. at 557-58

(internal citations omitted).

Case No. 2:18-cv-354                                                         Page 3 of 13
      "In considering a motion for judgment on the pleadings, a court considers

the pleadings, which consist of the complaint, the answer, and any written

instruments attached as exhibits." Waters v. Drake, 105 F. Supp. 3d 780, 788

(S.D. Ohio 2015) (citing Fed. Rs. Civ. P. 12(c), 7(a), and 10(c)) (additional

citations omitted).

                                  III.   ANALYSIS


   A. Nationwide Children's Hospital

       Nationwide Children's Hospital moves to dismiss the Complaint for lack of

standing, failure to state a claim, statute of limitations, and failure to meet the

pleading requirements of Federal Rule of Civil Procedure 8(a). Mot. Dismiss,

ECF No. 13.


      The nature of Plaintiffs claim against Nationwide Children's Hospital is

indeed unclear. She does not state the legal basis of her claim and cites no

statute or constitutional right that the hospital allegedly violated. Although

Plaintiff did file a civil cover sheet, she marked all of the following as the nature of

her suit: Contract (recovery of Overpayment & Enforcement of Judgment), Torts

(Health Care/Pharmaceutical, Personal Injury, Product Liability), Civil Rights

(Other Civil Rights), Civil Rights (Employment), Civil Rights

(Housing/Accommodations), Civil Rights (Education), Prisoner Petitions (Civil

Rights), Other Statutes (Administrative Procedure Act/Review or Appeal of

Agency Decision and Constitutionality of State Statutes). Civil Cover Sheet, ECF



Case No. 2:18-cv-354                                                       Page 4 of 13
No. 1-2. The Civil Cover Sheet thus does not aid in discerning any of her claims

against any Defendant.

      The Court agrees that Plaintiffs claim against Nationwide Children's

Hospital must be dismissed because the Complaint fails to tie her factual

allegations against the hospital to any viable cause of action. To the extent

Plaintiff sues Nationwide Children's Hospital under 42 U.S.C. §1983, the Court

dismisses the claim for failure to sue a person acting under color of state law and

failure to allege the deprivation of a federal right. See Parilla-Kearney v.

Nationwide Children's Hasp., No. 2:17-cv-232, ECF No. 10 (S.D. Ohio July 13,

2017) (dismissing any § 1983 cause of action against Nationwide Children's

Hospital because the hospital is not a state actor). Any § 1983 claim against

Nationwide Children's Hospital is dismissed with prejudice.

      To the extent Plaintiff sues Nationwide Children's Hospital for a violation of

Ohio Revised Code Section 2151.421 (failure to report abuse), she lacks

standing. Even assuming the statute's civil liability provision covers the alleged

inaction by Nationwide Children's Hospital,^ the statute expressly states that

violators of the statute are "liable for compensatory and exemplary damages to

the child who would have been the subject of the report that was not made"



2 Civil liability was added in 2009, which appears to be after most of the events
underlying this lawsuit occurred. Ohio Rev. Code § 2151.421 (M) (Effective April 7, 2009
to October 5, 2009); Roe v. Planned Parenthood S.IV. Ohio Region, 122 Ohio St. 3d
399 (Ohio 2009) (holding that the 2009 amendment providing for civil liability was not
retroactive); Boske v. f\/}assillon City Sch. Dist., No. 2010-CA-120, 2011 WL 444175
(Ohio Ct. App. 9th Dist. Feb. 7, 2011).
Case No. 2:18-cv-354                                                       Page 5 of 13
Ohio Rev. Code § 2151.421 (emphasis added). Plaintiff does not bring this claim

on behalf of her daughter, who Is now thirty-one years' old, but rather brings the

claim on her own behalf. See Compl. 1, EOF No. 1-1. Any claim for failure to

report under Ohio Revised Code Section 2151.421 is therefore dismissed with

prejudice.

      As the Court has concluded that any claim against Nationwide Children's

Hospital under § 1983 or Ohio Revised Code Section 2151.421 must fail, and

because the Court cannot discern any other cognizable claim that Plaintiffs

Complaint sufficiently states, the Court GRANTS Nationwide Children's

Hospital's motion and DISMISSES Plaintiffs Complaint against Nationwide

Children's Hospital WITH PREJUDICE.

   B. County Defendants

      James Karnes, George Schuman,^ "In The Court Of Common Please

Columbus, Franklyn County, Ohio. 'Juvenile Division'"; Franklin County Common

Pleas Court, "Local Police Station Police & City Police", and "Public Prosecutor

'Criminal Division'" (collectively, "County Defendants") also move to dismiss

Plaintiffs claims against them. ECF No. 24.

      The Complaint makes no specific factual allegations with respect to Sheriff

Karnes. It does allege however that "the police" wrongfully arrested her. Compl.,

ECF No. 1-1.




^ The Complaint and docket spell his name as George Schumann.
Case No. 2:18-cv-354                                                    Page 6 of 13
         It alleges that the "Public Prosecutor 'Criminal Division'" refused to

prosecute a case against Mr. Cook. Id.

         The Complaint further alleges that Mr. Schuman was the guardian ad (item

for at least one child and that he threatened that Plaintiff would be jailed if she did

not bring her children from LA to Ohio to be with their father. Compl. If 10, ECF

No. 1.


         Plaintiff further seems to allege that the Franklin County Court of Common

Pleas made certain erroneous decisions and failed to perform its duty in

unspecified court cases. Id. Tf 5 ("The officials of Ohio State didn't implement

their duty faithfully on the case; they were indifferent or ignore about the truth of

the case and did not make the case resolving progress."); see also e.g., Compl.,

ECF No. 1-1 at PAGEID # 12 ("However, the Judge of court, prosecutor and

police of the authorities of Ohio didn't perform of their duties in fair deal on the

critical matter, they assumed the attitude of an onlooker and measuring of the

case wrongfully that they rather performed to give a credit in favor of the criminal

RON A. COOK absurdly, instead of that they should perform to protect the

victim."). County Defendants interpret Plaintiff's Complaint as bringing claims

under § 1983 and argue the Complaint fails to state a claim. The Court agrees.

         To the extent Plaintiff brings a claim against Sheriff Karnes or an assistant

prosecutor for failing to prosecute Mr. Cook, she has not identified any federally-

protected right that the failure to prosecute violated. To the extent she makes a

conclusory allegation that she was wrongfully arrested, her Complaint contains

Case No. 2:18-CV-354                                                        Page 7 of 13
only threadbare recitals and a legal conclusion and lacks any facts to make a

Fourth Amendment claim plausible. Moreover, she fails to cite any allegations

regarding Sheriff Karnes' personal involvement (thus failing to state any claim

against him in his individual capacity) and fails to allege the existence of any

policy to support a claim for damages under Monell.

      The basis of her§ 1983 claim against Mr. Schuman is unclear, and the

single factual allegation regarding Mr. Schuman fails to state a claim that the

Court can readily discern. In any event, Mr. Schuman is entitled to absolute

immunity for actions taken in his role as guardian ad litem. Kurzawa v. Mueller,

732 F.2d 1456,1458 (6th Gir. 1984) ("A failure to grant immunity would hamper

the duties of a guardian ad litem in his role as advocate for the child in judicial

proceedings.").

      Plaintiffs Complaint fails to state any cognizable claim against the Franklin

County Court of Common Pleas (or any individual judges thereof). Moreover, it
appears that any such claim would be barred by Rooker-Feldman as Plaintiff
seems to be essentially appealing various decisions of the court. DIst of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983) ("[A] United

States District Court has no authority to review final judgments of a state court in

judicial proceedings.").

       Additionally, the Court agrees with County Defendants that any Franklin

County Common Pleas judges and assistant prosecutors who Plaintiff may have

attempted to sue in their individual capacities are entitled to absolute immunity
Case No. 2:18-cv-354                                                       Page 8 of 13
for judicial/prosecutorial actions and that Plaintiffs Complaint fails for this reason

as well."^ '"It is well established that judges are entitled to absolute judicial

immunity from suits for money damages for all actions taken in the judge's

judicial capacity, unless these actions are taken in the complete absence of any

jurisdiction.'" Manner v. City of Dearborn Heights, No. 09-1418, 2011 WL

5839648, at *4 (6th Cir. Nov. 22, 2011) (quoting Bush v. Rauch, 38 F.3d 842, 847

(6th Cir. 1994)). '"A judge acts in the complete absence of all jurisdiction only if a

matter was clearly outside the court's subject matter jurisdiction.'" Marshaii v.

Bowles, 92 F. App'x 283, 285 (6th Cir. 2004) (quoting King v. Love, 766 F.2d

962, 966 (6th Cir. 1985)). There is no allegation in the Complaint that any judge

acted in the complete absence of jurisdiction or performed a non-judicial act.

Likewise, prosecutors enjoy absolute immunity in § 1983 suits for actions that

constitute an integral part of the judicial process, such as "initiating a prosecution

and ... presenting the State's case ...." Imbler v. Pachtman, 424 U.S. 409,

427(1976).

       Finally, the Court agrees with County Defendants that, although it is

difficult to decipher from the Complaint when the complained-of actions took

place, from the dates referenced in the Complaint, it does appear that any § 1983

claims would be barred by the two-year statute of limitations.



^ Eleventh Amendment immunity would bar any official-capacity claims for damages.
Error! Main Document Only.Cady v. Arenac Cty., 574 F.3d 334, 342 (6th Cir. 2009)
("The Eleventh Amendment bars §1983 suits against a state, its agencies, and its
officials sued in their official capacities for damages." (internal citation omitted)).
Case No. 2:18-cv-354                                                            Page 9 of 13
         For the foregoing reasons, Plaintiffs claims against County Defendants

are DISMISSED WITH PREJUDICE.

      C. Gerrlty & Burrier, Ltd. and Timothy D. Gerrity

        To the extent the Complaint alleges any claims against these entities and

they have been properly served with the same, they move to dismiss. ECF No.

25.


        Although the Complaint does not seem to list either as a defendant, it does

allege that Mr. Gerrity "did not file a complaint with the police, thus only wasting

lawyer's fee." Compl. ^ 9, ECF No. 1. Plaintiff also alleges Mr. Gerrity

'threatened [her] with no reason." Compl., ECF No. 1-1 at PAGEID # 8. She

states he "asked the police and the prosecutors(DA officer) for visibility." Id. at

PAGEID #11.


         As a primary matter, the Court agrees that, as a private actor, Plaintiff

cannot state any § 1983 claim against Mr. Gerrity (or his law firm). Moreover, for

the same reasons addressed above, it appears that any such § 1983 claim would

be time-barred. The Court can discern no other federal cause of action

sufficiently alleged in the Complaint.

         Further, to the extent the Complaint can be construed as raising a claim

under Ohio Revised Code Section 2151.421 for failure to report sexual abuse,

the Court has explained above that Plaintiff lacks standing to bring such a claim.




Case No. 2:18-cv-354                                                      Page 10 of 13
      To the extent the Complaint alleges a malpractice claim,^ it is barred by the

statute of limitations. Ohio Rev. Code § 2305.11(A) (one year statute of

limitations for legal malpractice claim); Illinois Nat'l Ins. Co. v. Wiles, Boyle,

Burkholder &Bringardner Co., L.P.A., No. 10AP-290, 2010 WL 4926572, at *3

(Ohio Ct. App. 10th Dist. 2010) ("Claims arising out of an attorney's

representation, regardless of their phrasing or framing, constitute legal
malpractice claims that are subject to the one-year statute of limitations set forth

In R.C. 2305.11(A)." (citations omitted)).     Even construing the Complaint

liberally, Plaintiff fails to allege any acts by Mr. Gerrity or his firm that occurred

within one year prior to filing suit.

       Plaintiff's claims, if any, against Timothy D. Gerrity and Gerrity & Burner,

Ltd. are therefore DISMISSED WITH PREJUDICE.

   D. Plaintiff's Motion for Settlement


       Plaintiff moves for compensation, stating that she cannot wait for other

cases on the Court's docket to be decided before she receives her


compensation. ECF No. 32. The Court DENIES Plaintiffs motion.




®"An action against one's attorney for damages resulting from the manner in which the
attorney represented the client constitutes an action for malpractice within the meaning
of R.C. 2305.11, regardless of whether predicated upon contract or tort or whether for
indemnification or for direct damages." Muir v. Hadler Real Estate Mgmt. Co., 4 Ohio
App. 3d 89, 89-90 (Ohio Ct. App. 10th Dist. 1982) ("Malpractice by any other name still
constitutes malpractice.").
Case No. 2:18-cv-354                                                        Page 11 of 13
   E. Status of Case


      Defendant Fox has filed an Answer In this case and has not filed a

dispositive motion. Nonetheless, the only allegations about Mr. Fox state, "They

did not conduct any faithful law enforcement by roughly examining the case with

irresponsible attitudes," Compl.lf4, ECF No. 1;Compl., ECF No. 1-1 at PAGEID

# 7 (same), and "At that time, the David Fox (investigator & Obligator) gave the

number to arrest, and the police said Ron A Cook was named Ron E Cook on

the file, therefore they did not arrest him. In the result, Chong Hun Cook and her

children got devastating mental injuries and the destruction of her family."

Compl.. ECF No. 1-1 at PAGEID # 7.

      These factual allegations do not state any cognizable claim against Mr.

Fox. The Court therefore sua sponte dismisses Plaintiffs claims against him.

See serif-lee: tugrul v. Weiner, No. 1:15-cv-657, 2016 WL 1253558, at *5 (S.D.

Ohio Feb. 29, 2016) ("A district court may sua sponte dismiss a complaint, even

when the filing fee has been paid, at any time for lack of subject matter

jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) where the allegations of a

complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid of

merit, or no longer open to discussion." (internal quotation marks and citations

omitted)), R&R adopted by 20^6 WL 1253247.

      Defendants "Government of Columbus, Ohio," Mr. Cook; The Supreme

Court of Ohio; and "Court of Common Pleas. Scioto County, Ohio. 'Domestic

Relations Division'" were never properly served despite the fact that Plaintiff was

Case No. 2:18-cv-354                                                   Page 12 of 13
 ordered to show cause and has had over ayear to perfect service of process.
 Accordingly, the Court DISMISSES WITHOUT PREJUDICE aii claims against
 those Defendants pursuant to Federal Rule of Civil Procedure 4(m).
                               IV,    CONCLUSION
       The Clerk shall enter judgment in favor of Nationwide Children's Hospital;
•local Police Station Police &City Police"; "Public Prosecutor 'Criminai Division'";
"In The Court Pleas of Franklin County, Ohio 'Juvenile Division'"; "Christina Cook
(Children's Hospital)"; Franklin County Sheriffs Office Sheriff James A. Karnes;
"In The Court Of Common Please Columbus, Franklyn County, Ohio. 'Juvenile
Division'"; and George Schuman ("Court of Common Pleas. Scioto County, Ohio.
'Domestic Relations Division'"). The Clerk shall terminate ECF Nos. 13, 24, 25,

and 32 from the Court's pending motions list and terminate this case.

      IT IS SO ORDERED.




                                MICHAEL H. WATSON, JUDGE
                                UNITED STATES DISTRICT COURT




Case No. 2:18-cv-354                                                    Page 13 of 13
